            Case 2:20-cv-00242-JCM-NJK Document 29 Filed 04/17/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
 9    DIAHANN POZOS-MALETTA,
                                                             Case No.: 2:20-cv-00242-JCM-NJK
10           Plaintiff(s),
                                                                           ORDER
11    v.
                                                                        (Docket No. 28)
12    EQUIFAX INFORMATION SERVICES,
      LLC, et al.,
13
             Defendant(s).
14
            Pending before the Court is the parties’ proposed discovery plan. Docket No. 28. The
15
     presumptively reasonable discovery period is 180 days. Local Rule 26-1(b)(1). The parties seek
16
     a discovery period of 252 days. Docket No. 28 at 2. 1
17
            The Court is sympathetic to the challenges of practicing law in the current environment.
18
     When a specific showing has been made that established deadlines cannot be met in a particular
19
     case (e.g., because out-of-state depositions cannot move forward with travel or other restrictions),
20
     the Court has found good cause for extension. The instant request, however, merely states that,
21
     due to the pandemic, discovery is “highly likely [to be] slower and more complicated[.]” Id.
22
     Granting the instant request would be tantamount to a blanket policy that the Local Rules do not
23
     apply right now in any civil case, a policy that the Court will not endorse.
24
            Accordingly, the proposed discovery plan is DENIED without prejudice. An amended
25
     discovery plan must be filed by April 23, 2020. To the extent special scheduling review is sought
26
27
          1
            The discovery period is measured from the date of the first answer or other appearance
28 by a defendant. Local Rule 26-1(b)(1).

                                                      1
          Case 2:20-cv-00242-JCM-NJK Document 29 Filed 04/17/20 Page 2 of 2




 1 therein, a specific showing must be made as to why the presumptively reasonable deadlines should
 2 not apply based on the particular circumstances of this case. Otherwise, the parties must include
 3 the default deadlines, properly calculated from the date of the first answer or appearance by a
 4 defendant.
 5         IT IS SO ORDERED.
 6         Dated: April 17, 2020
 7                                                            ______________________________
                                                              Nancy J. Koppe
 8                                                            United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
